 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner further recommends that,unless within 20 days from thereceipt of this Intermediate Report,Respondent has notified the Regional Directorthat itwillcomply with the foregoing recommendations,the Board issue an Orderrequiring Respondent to take the aforesaid action.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of theNational LaborRelations Board,and in order to effectuate the policiesof the LaborManagementRelationsAct, 1947,as amended,we herebynotify our employees that:WE WILL NOTdiscriminate in regard to thehire ortenure of our employees.becausetheyhave filed charges or given testimony under the National LaborRelations Act, as amended.WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exercise of the rightto self-organization,to form,join,orassist International Ladies' GarmentWorkers' Union, AFL-CIO,or any otherlabor organization,to bargain collectivelythroughrepresentatives of their ownchoosing,and to engage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection,or to refrain from any and all suchactivity,except to the extent that suchrightmay be affectedby anagreementrequiring membership in a labor organization as a condition of employment,as authorized in Section 8(a)(3) ofthe Act,as amended.WE WILL offerIsal Langevin immediate and full employment to the positionshe would have had except for our discrimination against her, or a substantiallyequivalent position,without prejudice to her seniority or other rights andprivileges,and will make her whole for any loss of pay she has suffered as aresult of the discrimination against her.All ouremployees are free to become,remain,or refrain from becoming membersof the International Ladies' GarmentWorkers'Union,AFL-CIO,or any other labororganization,except to the extent that this right may be affected by a lawful agree-ment, requiring membership in a labor organization as a condition of employment,as authorized in Section 8(a)-(3) of theAct, asmodified bythe Labor-ManagementReporting and DisclosureAct of 1959.MINNESOTA MANUFACTURING COMPANY, INC.,Employer.Dated--------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.Local 367, International Brotherhood of ElectricalWorkers,.AFL-CIOandStuart E. Pipher and Stanley R. MelvinandEaston Branch,Penn-Del-Jersey Chapter,National ElectricalContractors Association.Cases Nos.. -CB-632-1 and 4-CB--632-2.November 14, 1961DECISION AND ORDEROn June 5, 1961, Trial Examiner C. W. Whittemore issued his In-termediateReport in the above-entitled proceeding, finding thatRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the Intermediate Report attached hereto..134 NLRB No. 21. LOCAL 367, INT'L BROTHERHOOD ELECTRICAL WORKERS133Thereafter, the General Counsel filed exceptions to the IntermediateReport and a supporting brief. The Respondent filed a brief in sup-port of the Intermediate Report.The Board I has reviewed the 'rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Boarddismissedthe complaint.]'Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman McCulloch andMembers Rodgers and Leedom].INTERMEDIATE REPORTSTATEMENT OF THE CASEA charge having been filed and served in each of the above-entitled cases; anorder consolidating the cases,a complaint,and notice of hearing thereon havingbeen issued and served by the General Counselof the National LaborRelationsBoard;and an answer having beenfiled by theRespondent Union,a hearing involv-ing allegations of unfairlabor practices in violation of Section8 (b) (1) (A) and (2)of the National Labor Relations Act, as amended,was held in Allentown,Pennsyl-vania,on April 24and 25, 1961,beforethe dulydesignated Trial Examiner.At the hearing General Counseland theRespondent Union appeared by counsel,and were afforded full opportunity to present evidence pertinentto theissues, toargue orally,and to filebriefs.Briefs have been received from both counsel.Dispositionof the Respondent'smotion to dismiss the complaint,upon which rul-ing was reserved at the hearing,ismade by the following findings, conclusions, andrecommendations.Upon the record thus made and from his observation of the witnesses,the TrialExaminer makes the following:FINDINGS OF FACTI.THEBUSINESSOF THE "PARTY TO THE CONTRACT"Easton Branch,Penn-Del-Jersey Chapter, National Electrical Contractors Associ-ation, is a trade association comprised of member-employers, with its principal officein Allentown, Pennsylvania.The Association exists for the purpose, among others, of negotiating and admin-istering collective-bargaining agreementsmade for and on behalf of its member-employers with labor organizations representing employees of such employers.At all material times each of the Association member-employers has maintaineda place of business in Pennsylvania, and is engaged as an electrical contractor in thebuilding and construction industry.During the year preceding issuance of the complaint the Association member-employers were furnished and received electrical supplies and equipment valued atmore than $50,000, directly and indirectly from States other than the Common-wealth of Pennsylvania.During the same period such employers performed electrical contracting andother services valued at more than $50,000 in States other than the Commonwealthof Pennsylvania.The Association and its member-employers are engaged in commerce within themeaningof the Act.II.THE RESPONDENT UNIONLocal367, International Brotherhood of Electrical Workers,AFL-CIO, is a labororganization representing employees of the Association member-employers. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn. THE ALLEGED UNFAIR LABOR PRACTICESA. Settingand issuesFor a number of years the Association and the Respondent Union have beenparties to a collective-bargaining agreement.The contractin effect in1960, whenthe issuesof this casearose, containsa "hiring hall" provision whereby the partiesagreed that the "Union shall be the sole and exclusive source of referrals of applicantsfor employment" and that the "Employer shall have the right to rejectanyapplicantfor employment."The same contract providedas follows:ART. 6.4. The Union shall maintain a register of applicants for employmentestablished on the basis of the groups listed below.Each applicant for em-ployment shall be registered in the highest priority group for which he qualifies.Group I-All applicants for employment who have four or more years'experiencein the trade, are residents of the geographical area constituting thenormal construction labor market, have passed a journeyman's examinationgiven by a duly constituted Local Union of the I.B.E.W. and who have beenemployed for a period of at least four years under a collectivebargainingagreementbetween the parties to the agreement.Group 11-All applicants for employment who have four or more years'experience in the tradeandwho have passed a journeyman's examinationgiven by a duly constituted Local Union of the I.B.E.W.Group 111-All applicants for employment who have two or more years'experiencein the 'trade, are residents of the geographical area constitutingthe normal construction labor market and who have been employed forat leastsixmonths in the last three years in the trade under a collectivebargaining agreement between the parties to this agreement.Group IV-All applicants for employment who have worked at the tradefor more than one year.In a sectionof the contract entitled "Definitions" appears the following:Examinations-an"examination" shall includeexperiencerating tests if suchexaminationshall have been given prior to the date of this agreement (April 30,1959), but from and after the date of this agreement shall include only writtenand/or practical examinations given by this Local Union, or any other dulyconstituted Local Union of the I.B.E.W.Reasonable intervals of time for ex-aminations are specified as every six (6) months.An applicant shall beeligible for examination if he has four years' experience at the trade. ,Both of the Charging Parties, Stuart F. Pipher and Stanley R. Melvin, have beenfor many years (and still were at the time of the hearing) members of the Respond-ent Union.The remaining nub of the complaint, after modifyingamendmentsat the hearing,,is tothe effect that at all times since March 7, 1960, a date 6 months before thefilingof the charges, the Respondent Union violated the above-cited sections of theamended Act by refusing to .refer Pipher and Melvin to available job's because theyhad "engaged in opposition to certain policies and the administration of Respondentand its officers."B. The relevant factsBecause motive, lawful or not, is here relevant only if discrimination in referralactually occurred, whether appraised in terms of Section 8(b)(2) or Section 8(b)(1) (A), the factual question will first be considered.'Credible evidence establishes that on March 21, 1960-for the first time afterMarch 7 (the date of the 6 months' bar)-Melvin and Pipher appeared at the Local'shiring hall to seek referral to any available work.Although both electricians had been working out of the Local's hiring hall forseveral years as journeymen, on this occasion of reporting each was informed byBusinessManager George Wilson that because union records failed to reveal thateither had passed the "examination" required under and defined by the contract^1In essence.Section 8(b) (2) makes it an unfair labor practice for a Union to cause anemployer himself to violate Section 8(a) (3) by discriminating as to hire In order to en-courage ordiscourageunion membership,and Section8(b) (1) (A)makes it an unfairlabor practice for a labor organization to restrain or coerce employees in their exerciseof rights guaranteed by Section7 of the Act LOCAL 367, INT'L BROTHERHOOD ELECTRICAL WORKERS135quoted above, he was being listed under "Group III"-thus placing them far downon the lists of referral.On the same occasion both Pipher and Melvin were offered an opportunity toexamine union records and to take such examinations as would qualify them forgroup I.Both refused.They remained in group III, and it appears that neither hassince then been referred to jobs by this Local.At the hearing counsel for the Re-spondent conceded that had the two been carried in group I, they would have beenreferred to jobs after March 21.C. ConclusionsCounsel's concession, noted immediately above, is sufficient ground for the con-clusion that under other circumstances both Pipher and Melvin probably would havebeen referred by the Respondent to work in this area on or after March 21.This conclusion, however, in the opinion of the Trial Examiner, does not requirethe inference that the two applicants were discriminated against in any manner orrespect.The contractual provisions concerning referrals and examinations had been agreedto by the Respondent and the Association long before March 1960.At the hearingGeneral Counsel made no specific claim, and the complaint does not so allege, thatthese- provisions are,per se,unlawful?While it is true that actual "implementation" of these provisions was not begununtil early in 1960, they were not by this delay negated or rendered illegal. It is un-disputed that in January 1960, the Local's executive board ordered the businessmanager to put into effect such implementation and that at the following member-shipmeeting members generally were informed of the Board's action.Melvin,indeed, as a witness admitted having been present at membership meetings when therequirement for examinations was announced and discussed.There is not the slightest evidence that the examination rule was not applied im-partially to all members.On the contrary, it is undisputed that some 47 memberstook such examinations during the material period, and that some 7 or 8 who failedwere thereupon placed in group III, as were the 2 individuals here involved.All 47who took the tests had been theretofore recognized and referred as "journeymen"-ashad both Melvin and Pipher. Two taking the tests had 40 years standing as journey-men.Even the foreman, son of the Local's president, Coleman, was required to,and did, take the examination.Nor is there any persuasive evidence that the rule itself evolved from any unlawfulpurpose, or was designed specifically to discriminate against either Melvin or Pipher.Nor is there convincing evidence that business manager erred, intentionally orotherwise, on March 21 in informing both applicants that union records failed toshow that either had previously passed the required examinations.Both were givenan opportunity then-and later by an international representative-to examine thebooks, but both declined.In refusing to abide by the rules of their own local, it would appear that neitherMelvin nor Pipher could expect to avoid being placed in group III.Their refusalin effect invited the action which followed.The Trial Examiner therefore concludes and finds that any lack of referrals theymay have suffered after March 21, 1960, was caused by their own refusal to abideby a nondiscriminatory rule, generally and without discrimination applied.The Respondent has not, so far as this record shows, unlawfully discriminatedagainst, or caused employers unlawfully to discriminate, against Melvin and Pipher,within the meaning of Section 8 (b) (1) (A) and (2) of the ActWhether or not an unlawful motive existed is immaterial, and will not be dis-cussed here.Our jails would bulge and hangmen would be overworked if motivealone warranted conviction.Itwill therefore be recommended that the complaint be dismissed in its entirety.[Recommendations omitted from publication.]2The Trial Examiner believes it would be improper for him to pass upon GeneralCounsel's claim, made for the first time in his brief, that the contract between the partiesviolated the Act because of the Union's "exclusive fpntrol over the seniority priorityreferral system," and his argument in support of the belated claimWhen, early in thehearing and during discussion of the specific issues raised by the complaint, the Trialspellout nothing illegal about the con-tract," General'Counsel replied : "That is correctBut it is an exclusive hiring hall thathas beendiscriminatorily usedto deprive people of their job rights " [Emphasis supplied.]